DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2022 has been entered.

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 6 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,411,273 to Takahashi (of record).

Takahashi teaches:
(claim 1)	A device 10 for an image forming apparatus, comprising: 
a rotator 23 having a rotation axis; 
a belt 22; 
a nip forming member 27 surrounded by the belt, the nip forming member configured to, with the rotator, pinch the belt to form a nip; 
a holder 35 holding the nip forming member; 
a first stay 72 supporting the holder, the first stay extending in a width direction parallel to the rotation axis; 
an urging member urging the first stay toward the rotator (col. 5 lines 18-21); 
a second stay 71 positioned upstream of the first stay in a moving direction (C) of the belt at the nip, the moving direction being perpendicular to the width direction; and 
a connector 28 connecting the first stay to the second stay; 
wherein the first stay includes: 
a base portion 82 that has a first end (outside end part of fixing piece 83) to contact the holder and a second (inside) end being located opposite to the holder relative to the first end; and 
a bend portion 80+81 that extends from the second end of the base portion, the bend portion being located at a first area in the width direction, and not being located at a second area (where fixing pieces 83 extend toward outsides) in the width direction, wherein a width of the bend portion of the first stay in the width direction is less than a width of the base portion of the first stay in the width direction, and 
wherein the connector connects the first stay and the second stay at the second area;
(claim 2)	wherein the bend portion includes a wall 80 extending parallel to the base portion;
(claim 3)	wherein the wall is located upstream of the base portion in the moving direction;
(claim 5)	wherein the connector extends through each of the first stay and the second stay (col. 9 lines 33-36); and 
(claim 6)	wherein the second stay is configured to contact the holder (side fixing pieces 76 contact the attachment plate 35, FIG.3).  

Claim(s) 8-11, 13, 14, 16, 17 and 20 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by anticipated by US 2015/0078768 to Yamaguchi et al..

Regarding claims 8-11, 13 and 14 Yamaguchi teaches:
(claim 8)	A device 3 for an image forming apparatus, comprising: 
a rotator 32 having a rotation axis; 
a belt 31; 
a nip forming member 34 surrounded by the belt, the nip forming member configured to, with the rotator, pinch the belt to form a nip N; 
a holder 392 holding the nip forming member; 
a first stay 393 supporting the holder, the first stay extending in a width direction parallel to the rotation axis; 
an urging member urging the first stay toward the rotator [0057]; 
a second stay 45 positioned upstream of the first stay in a moving direction of the belt at the nip, the moving direction being perpendicular to the width direction; and 3U.S. Patent Application Serial No. 17/187,960 Reply to Office Action of February 11, 2022
a connector (i.e. fastener, screw) connecting the first stay to the second stay [0093, 0095]; 
wherein the first stay includes (see annotated FIG.7 below): 
a base portion that has a first end to contact the holder and a second end being located opposite to the holder relative to the first end, the base portion being configured to support the holder in a direction in which the base portion extends; and 
a bend portion that extends from the second end of the base portion, the bend portion including an upstream wall (including slots 393a), the upstream wall extending parallel to the base portion, 
	wherein the upstream wall and the second stay overlap in the moving direction, and wherein the holder includes a lower surface that extends in the moving direction, and the first end of the base portion contacts with the lower surface of the holder;

    PNG
    media_image1.png
    714
    700
    media_image1.png
    Greyscale
[AltContent: textbox (first end)][AltContent: textbox (second end)][AltContent: textbox (lower surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (upstream wall)][AltContent: arrow][AltContent: arrow][AltContent: textbox (bend portion)][AltContent: arrow]
(claim 9)	wherein the base portion of the first stay extends in a certain direction (vertically, in the figure above) perpendicular to each of the width direction and the moving direction, wherein the upstream wall of the first stay extends in the certain direction, and wherein the base portion faces the upstream wall in the moving direction.  
(claim 10)	wherein the upstream wall includes a first end and a second end, the first end being closer to the holder than the second end, and wherein the first end of the upstream wall is farther from the holder than the first end of the base portion;
(claim 11)	wherein the second stay includes a base portion 457 and an extension portion 458, the base portion extending parallel to the upstream wall, the extension portion extending toward the first stay from an end of the base portion (FIG.8);
(claim 13)	wherein the connector extends through each of the first stay and the second stay [0093];
(claim 14)	wherein the second stay is configured to contact the holder (see slope 454); and
(claim 20)	wherein the nip forming member includes a pad supported by the holder, and wherein the base portion of the first stay overlaps the pad in a direction in which the base portion extends [0052].
Regarding claims 16 and 17 Yamaguchi teaches:
(claim 16)	A device 3 for an image forming apparatus, comprising: 
a rotator 32 having a rotation axis; 
a belt 31; 
a nip forming member 34 surrounded by the belt, the nip forming member configured to, with the rotator, pinch the belt to form a nip N; 
a holder 392 holding the nip forming member; 
a first stay 393 supporting the holder, the first stay extending in a width direction parallel to the rotation axis; 
an urging member urging the first stay toward the rotator [0057]; 
wherein the first stay includes (see annotated FIG.7 below): 
a base portion that has a first end to contact the holder and a second end being located opposite to the holder relative to the first end; and 
a bend portion integrally formed with the base portion that extends from the second end of the base portion, the bend portion including an upstream wall, the upstream wall extending toward the holder, Reply to Office Action of February 11, 2022
wherein the upstream wall includes a first end and a second end, the first end being closer to the holder than the second end, 
wherein the upstream wall extends toward the holder, and 
wherein the first end of the upstream wall is farther from the holder than the first end of the base portion; 
(claim 17)	wherein the base portion of the first stay extends in a certain direction (vertically, in the figure above) perpendicular to each of the width direction, wherein the upstream wall of the first stay extends in the certain direction, and wherein the base portion faces the upstream wall.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,411,273 to Takahashi.
Regarding claim 4, Takahashi further teaches the device according to claim 1, wherein the first stay 72 comprises a metal (col. 6 lines 24-29). Although Takahashi does not explicitly disclose the bend portion bent by hemming, using such technique is deemed a matter of choice which would have been obvious to a person skilled in the art before the effective filing date of the claimed invention absent persuasive evidence that the particular technique of the claimed bent was significant.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,411,273 to Takahashi, as applied to claim 1 above, in view of US 10,365,596 to Tanaka.
Regarding claim 7, Takahashi teaches the device according to claim 1, but does not suggest an upstream pad and a downstream pad, as claimed.
Tanaka discloses a fixing device wherein a nip forming member includes an upstream pad (85B) and a downstream pad (85A), the upstream pad being located upstream of the downstream pad in the moving direction, wherein the device has a gap between the upstream pad and the downstream pad (Fig.13A).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the device of Takahashi to comprise an
upstream pad and a downstream pad, the upstream pad being located upstream of the downstream pad in the moving direction,  wherein the device has a gap between the upstream pad and the downstream pad, for at least the purpose of increased flexibility in controlling a 
nipping pressure and shape. With this modification it follows that the first end of the base portion is closer to the downstream pad than the upstream pad.  

Claim(s) 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0078768 to Yamaguchi et al..
Regarding claims 12 and 18, Yamaguchi does not explicitly disclose the first stay comprising a metal.  Examiner takes Official Notice that a stay in a fixing device to comprise a metal is widely prevalent and in common use in the electrophotographic field, as evidenced by references of record, as to robustly provide the necessary rigidity at high temperatures and would therefore have been obvious to a person skilled in the art before the effective filing date of the claimed invention.  Additionally, using hemming to create a bend portion in a stay is deemed a matter of choice which would have been obvious to a person skilled in the art before the effective filing date of the claimed invention absent persuasive evidence that the particular technique of the claimed bent was significant. 

Claim(s) 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0078768 to Yamaguchi et al., as applied to claims 8 and 16 above, and further in view of US 10,365,596 to Tanaka.
Yamaguchi does not explicitly disclose the nip forming member (i.e. nip formation pad 34) including an upstream and a downstream pad.
Tanaka discloses a fixing device wherein the nip forming member includes an upstream pad (85B) and a downstream pad (85A), the upstream pad being located upstream of the downstream pad in the moving direction, wherein the device has a gap between the upstream pad and the downstream pad (Fig.13A).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the device of Yamaguchi to comprise an
upstream pad and a downstream pad, the upstream pad being located upstream of the downstream pad in the moving direction, wherein the device has a gap between the upstream pad and the downstream pad, for at least the purpose of increased flexibility in controlling a 
nipping pressure and shape. With this modification it follows that the first end of the base portion is closer to the downstream pad than the upstream pad.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1- have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arlene Heredia/Primary Examiner, Art Unit 2852